Case 5:20-cv-00119-JPB Document 16 Filed 12/02/20 Page 1 of 6 PageID #: 72




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

ALVIN DAMON WILLIAMS,

                      Petitioner,

              V.                                         Civil Action No. 5:20-CV-119
                                                         Judge Bailey

R. HUDGINS,

                      Respondent.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc. 13]. On June 18,2020,

petitioner, acting pro se, filed a Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2241 [Doc. 1]. Therein, petition alleges that his underlying conviction is no longer valid
following the decision of the Supreme Court of the United States in Rehaif v. United States,

139 S.Ct. 2191 (2019).

       Pursuant to this Courts Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and a recommendation (R&R”). Magistrate

Judge Mazzone filed his R&R on September 9,2020, wherein he recommends the Petition

for Habeas Corpus Pursuant to 28 U.S.C.    § 2241 [Doc. 1] be denied and dismissed without
prejudice for lack of jurisdiction. For the reasons that follow, this Court will adopt the R&R.




                                             1
 Case 5:20-cv-00119-JPB Document 16 Filed 12/02/20 Page 2 of 6 PageID #: 73




                                        I. BACKGROUND

       Petitioner is a federal inmate housed at FCI Gilmer and is challenging the validity of

his conviction from the District of South Carolina.1 On August 20,2013, a federal grand jury

returned an Indictment charging petitioner with the following: (1) possession with intent to

distribute 28 grams or more fo cocaine base and cocaine in violation of 21 U.S.C.       §   841

(a)(1), (b)(1)(B), (b)(1)(C); (2) felon in possession of a firearm in violation of 18 U.S.C.

§ 922 (g)(1), 924(a)(2); (3) possession ofa firearm in furtherance ofa drug trafficking crime
in violation of 18 U.S.C. § 924(c)(1 ); and (4) possession with intentto distribute marijuana in

violation of 21 U.S.C.   § 841(a)(1).
       In February 2014, a jury found petitioner guilty on all counts. On June 20, 2014,

petitionerwas sentenced to a total of 180 months. Petitioner appealed, but the Fourth Circuit

rejected his arguments and affirmed.

       On February 23,2017, petitionerfiled a Motion to Vacate under28 U.S.C.        § 2255, in
which he alleged, inter alia, ineffective assistance of trial counsel. The district court denied

the motion and denied a certificate of appealability. Petitioner did not appeal that decision.

                                II. STANDARD OF REVIEW

       Pursuant to 28 U.S.C. § 635(b)(1 )(c), this Court is required to make a de novo review

of those portions of the magistrate judge’s findings to which objection is made. However, the

Court is not required to review, under a de nave or any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the findings or recommendation



       1Unless otherwise specified, the information contained in the “Background” section of
this opinion is take from petitioner’s criminal docket available on PACER. See United
States v. Williams, 3:13-CR-00758.

                                               2
Case 5:20-cv-00119-JPB Document 16 Filed 12/02/20 Page 3 of 6 PageID #: 74




to which no objections are addressed. Thomas v. Am, 474 U.S.               1401   150 (1985). Nor is

this Court required to conduct a de novo review when the party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47(4th Cir.

1982).

         In addition, failure to file timely objections constitutes a waiver of de novo reviewand

the rightto appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyderv. Ridenour, 889 F.2d

1363, 1366(4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94(4th Cir 1984).

Pro se filings must be liberally construed and held to a less stringent standard than those

drafted by licensed attorneys, however, courts are not required to create objections where

none exist. Haines v. Kerner, 404 U.S. 519, 520(1972); Gordon i,’. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1971).

         Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt, pursuantto 28 U.S.C.      § 636(b)(1 ) and Rule 72(b)(2) of the Federal Rules of
Civil Procedure. Petitionertimelyfiled his Objections to the R&R [Doc. 15] on September28,

2020. Accordingly, this Courtwill reviewthe portions of the R&R to which objection was filed

under a de novo standard of review. The remainder of the R&R will be reviewed for clear

error.

                                         Ill. DISCUSSION

         In the current petition, petitionerchallenges the validity of his conviction under 18 U.S.C.

§ 922(g)(1 ) following the decision in RehaH v. United States, 139 S.Ct. 2191(2019). More


                                                  3
Case 5:20-cv-00119-JPB Document 16 Filed 12/02/20 Page 4 of 6 PageID #: 75




specifically, petitioner argues that the trial court did not instruct the jury on the knowledge

requirement of both elements of the crime charged. Furthermore, petitionerasserts that the

evidence presented at trial did not support the knowledge requirement. Petitioner requests

that his conviction be vacated, and his sentence be modified accordingly. See [Doc. 1].

       Generally, 28 U.S.C.    § 2255 provides the exclusive means for a prisoner in federal
custody to test the legality of his detention. However,   § 2255(e) contains a savings clause,
which allows a district court to consider a habeas petition brought by a federal prisoner under

§ 2241 where § 2255 is “inadequate or ineffective to test the legality” of the detention. 28
U.S.C. § 2255; see also United States v. Poole, 531 F.3d 263,270(4th Cir. 2008). The fact

that relief under   § 2255 is procedurally barred does not render the remedy inadequate or
ineffective to test the legality of a prisoner’s detention. In re Jones, 226 F.3d 328, 332(4th

Cir. 2000). In the Fourth Circuit, a § 2255 petition is only inadequate or ineffective to test the

legality of detention when:

       (1) [Alt the time of conviction, settled law in this circuit or the Supreme Court
       established the legality of the conviction; (2) subsequent to the prisoner’s direct
       appeal and first § 2255 motion, the substantive law changed such that the
       conductofwhich the prisonerwas convicted is deemed not to be criminal; and
       (3) the prisonercannot satisfy the gatekeeping provision of 2255 because the
       new rule is not one of constitutional law.

Poole, 531 F.3d at 269 (quoting In re Jones, 226 F.3d at 333—34).

       Here, the magistrate judge found that the petition should be dismissed because

petitionercannot meetthe second prong of the Jones test. In particular, the magistrate judge

found that the crime forwhich petitionerwas convicted remains a criminal offense and that he

therefore cannot meet the second element of Jones. [Doc. 13 at 7—8]. The R&R notes that


                                                4
Case 5:20-cv-00119-JPB Document 16 Filed 12/02/20 Page 5 of 6 PageID #: 76




“several courts within the Fourth Circuit have held that Rehait did not change substantive law

because the conductforwhich the petitionerwas convicted is still illegal.” [Id. at 8] (citations

omitted).

       On September 28, 2020, petitioner filed objections. In essence, petitioner presents

one main argument: that he can satisfy the Jones test because “petitioner’s indictment and

the trial court construed 922(g) too broadly, criminalizing petitioner’s conduct, and the Rehaif

rule narrows the previously understood scope of the statute, petitioner’s conduct is no longer

understood to be criminal.” [Doc. 15 at 4].

       As noted bythe Magistrate Judge, this Court and others within the Fourth Circuit have

held that Rehaif did not change the substantive law for purposes of the second prong of

Jones because the conduct for which petitioner was convicted is still illegal. See, e.g.

Swindle v. Hudgins, No.5:1 9-CV-300, 2020 WL 469660, at*2 (N.D. W.Va. Jan.29, 2020)

(Bailey, J.)’Here, the crimes for which petitioner was convicted remain criminal offenses;

accordingly, he cannot satisfy the second prong of Jones.”); Clark v. Saad, No.3:1 9-CV-1 4,

2020 WL 1934966, at *3 (N.D. W.Va. Apr. 22, 2020) (Groh, CJ)(Finding that the second

prong of Jones was not met because the underlying conduct remains a crime); Rozier v.

Breckon, No. 7:1 9CV00545, 2020 WL 5790413, at *3 (W.D. Va. Sept.28, 2020) (Conrad,

J.) (collecting Fourth Circuit cases holding the same). Accordingly, this Court agrees with the

Magistrate Judge that petitioner is unable to satisfy the    § 2255 savings clause and his
objections are overruled.




                                              5
Case 5:20-cv-00119-JPB Document 16 Filed 12/02/20 Page 6 of 6 PageID #: 77




                                    IV. CONCLUSION

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 13] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, the petitioner’s

objections [Doc. 15] are OVERRULED. This Court ORDERS that the              § 2241 petition
[Doc. 1] be DENIED and DISMISSED WITHOUT PREJUDICE FOR LACK OF

JURISDICTION. This Court further DIRECTS the Clerk to enter judgment in favor of the

respondent and to STRIKE this case from the active docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Orderto any counsel of record and to

mail a copy to the pro se petitioner.

       DATED: December 2, 2020.




                                                 UNI            DISTRICT




                                             6
